DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
Claim 9 not limited to statutory subject matter. Claim 9 recites “a computer readable storage media”. A computer readable storage media is a tangible physical article or object, some form of matter which a signal (infrared)/ carrier wave is not. That the other two product classes, machine and composition of matter, require physical matter is evidence that a manufacture was also intended to require physical matter. A signal/carrier wave, a form of energy, does not fall within either of the two definitions of manufacture. Thus, a signal/carrier wave does not fall within one of the four statutory classes of Sec. 101. See MPEP 2106.
Under the principles of compact prosecution, claim 9 have been examined as the Examiner anticipates (based on the Specification; paragraph [0099]; system 1000 includes one or more processors 1002 and one or more tangible, non-transitory computer readable media 1008 coupled thereto). The claims will be amended to obviate these 35 USC 101 issues. For example, -A non-transitory 
Claim 9 is rejected for failing to cure the deficiencies of the above rejected and non-statutory base claims above. Claims 10-14 are dependent of claim 9, therefore these claims are rejected in the same way.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, 9, 14, 15 and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Uan-Zo-li et al. (US 2018/0278053), hereinafter Uan.
Regarding claim 1, Uan discloses (see figures 1-6) a device (figure 3, part device between 201 and 205) comprising: a connector (figure 3, part 201) to couple the device (figure 3, part device between 201 and 205) to a power source (figure 3, part power supply connected to 201) (paragraph [0029]; where input port 101 is a Type C USB connector, the power source is a Universal Serial Bus (USB) Power Delivery (PD) power supply); a capacitor (figure 3, part 106) coupled to the connector (figure 3, part 201; through 215), the capacitor (figure 3, part 106) to store energy from the power source (figure 3, part power supply connected to 201); a buck-boost charger (figure 3, part 202) coupled between a first node (figure 3, part 202; left node) and a (figure 3, part 202; right node), wherein the buck- boost charger (figure 3, part 202)  is coupled to the connector (figure 3, part 201) and to the capacitor (figure 3, part 106) via the first node (figure 3, part 202; left node); a battery (figure 3, part 103) coupled to the buck-boost charger (figure 3, part 202) via the second node (figure 3, part 202; right node); and circuitry (figure 1B, parts 105 and 120) coupled to the buck-boost charger (figure 1B, part 102) (figure 3, part 202), the circuitry (figure 1B, parts 105 and 120) to: receive a signal (figure 1B, part signal from 120 to 105) while a voltage is to be provided at the second node (figure 1B, part voltage at right node of 102)  (figure 3, part voltage at right node of 202) with the battery (figures 1B and 3, part 103), wherein the signal (figure 1B, part signal from 120 to 105) indicates a transition of the voltage below a first threshold voltage level (figure 1B, part voltage at right node of 102)  (figure 3, part voltage at right node of 202) (paragraph [0021]; a monitoring hardware 120 monitors the voltage and or power provided to system load 104 to determine if the voltage droops below the predetermined level (or the power goes above the battery capability). In one embodiment, voltage monitoring hardware 120 monitors the voltage being supplied by battery 103 to system load 104 and energy storage 106 (e.g., a capacitor) coupled to voltage monitoring hardware 120 supplements the supply of power to system load 104 when the voltage supplied to system load 104 by battery 103, as monitored by voltage monitoring hardware 120, drops below a first threshold voltage level, which is above a minimum voltage level associated with system load 104… the voltage monitoring can be done by the charger controller, which is also tasked with asserting a signal ; and based on the signal (figure 1B, part signal from 120 to 105), to control the buck-boost charger (figure 1B, part 102) (figure 3, part 202) to maintain the voltage in a range of voltage levels (figure 1B, part voltage at right node of 102)  (figure 3, part voltage at right node of 202)(paragraph [0020]; energy storage 106 supplements power to system load 104 to maintain the voltage being supplied to system load 104 above the minimum voltage level. This may occur when the voltage provided by battery 103 droops below a predetermined voltage level. The predetermined voltage level may be a threshold voltage level that is set above the minimum voltage level of the system. In such a case, when the voltage droops below the threshold voltage level, energy storage 106 is used by the charger to generate the power to supplement the power provided by battery 103 to system load 104; Therefore, when the voltage provided by battery 103 droops below a predetermined voltage level, the buck-boost charger 202 is triggered to supplement the battery 103 voltage with the voltage of the capacitor 106 to maintain the voltage at a range generated between predetermined voltage level and the minimum voltage level of the system), wherein a portion of the range (paragraph [0020]; portion of the range generated between predetermined voltage level and the minimum voltage level of the system) is between the first threshold voltage level (paragraph [0020]; the predetermined voltage level may be a threshold voltage level) and a second voltage level (paragraph [0020]; the minimum voltage level of the system), wherein the second voltage level is based on a minimum voltage requirement of a (figure 1B, part 104)  (figure 3, part 205) (paragraph [0020]; the minimum voltage level of the system).
Regarding claim 8, Uan discloses everything claimed as applied above (see claim 1). Further, Uan discloses (see figures 1-6) based on the signal (figure 1B, part signal from 120 to 105), the circuitry (figure 1B, parts 105 and 120) is to enter an operational mode (paragraph [0047]; Controller 400 includes mode selection logic 440 that determines when to enter a particular mode, such as, for example, protection mode and protection ready mode described above. In one embodiment, mode selection logic 440 of controller 400 triggers entry into the protection mode when the system voltage level droops below a predetermined threshold level. In one embodiment, mode selection logic 440 of controller 400 triggers entry into the protection ready mode to cause controller 400 to signal the battery charger to charge energy storage to prepare the power supply system for potential entry into protection mode in the future) to maintain the voltage in the range (figure 1B, part voltage at right node of 102)  (figure 3, part voltage at right node of 202; the voltage at a range generated between predetermined voltage level and the minimum voltage level of the system), wherein the circuitry (figure 1B, parts 105 and 120) is further to: receive a second signal (figure 1B, part signal from 120 to 105; Prochot# signal) which indicates that a power consumption of the load (figure 1B, part power consumption of 104) (figure 3, part power consumption of 205)  is above a threshold power level (paragraph [0034]; when system load 205 starts drawing sufficiently high power for sufficiently long time… the battery controller also asserts a Prochot# signal to instruct the CPU ; and based on the second signal (figure 1B, part signal from 120 to 105; Prochot# signal), to enter another operational mode which enables the voltage to be above the first threshold voltage level (figure 1B, part voltage at right node of 102)  (figure 3, part voltage at right node of 202) (paragraph [0024]; first threshold level).
Regarding claim 9, claim 1 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Regarding claim 14, claim 8 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Regarding claim 15, Uan discloses (see figures 1-6) a system (figure 3) comprising: an integrated circuit (IC) chip (figure 3, part chip between 201 to 205)(paragraph [0062]; system 600 implements the methods disclosed herein and may be a system on a chip (SOC) system) comprising: a connector (figure 3, part 201) to couple the IC chip (figure 3, part chip between 201 to 205) to a power source (figure 3, part power supply connected to 201) (paragraph [0029]; where input port 101 is a Type C USB connector, the power source is a Universal Serial Bus (USB) Power Delivery (PD) power supply); a capacitor (figure 3, part 106) coupled to the connector (figure 3, part 201; through 215), the capacitor (figure 3, part 106) to store energy from the power source (figure 3, part power supply connected to 201); a buck-boost charger (figure 3, part 202) coupled between a first node (figure 3, part 202; left node) and a second node (figure 3, part 202; right node), wherein the buck- boost charger (figure 3, part 202)  is coupled to the connector (figure 3,  and to the capacitor (figure 3, part 106) via the first node (figure 3, part 202; left node); a battery (figure 3, part 103) coupled to the buck-boost charger (figure 3, part 202) via the second node (figure 3, part 202; right node); and circuitry (figure 1B, parts 105 and 120) coupled to the buck-boost charger (figure 1B, part 102) (figure 3, part 202), the circuitry (figure 1B, parts 105 and 120) to: receive a signal (figure 1B, part signal from 120 to 105) while a voltage is to be provided at the second node (figure 1B, part voltage at right node of 102)  (figure 3, part voltage at right node of 202) with the battery (figures 1B and 3, part 103), wherein the signal (figure 1B, part signal from 120 to 105) indicates a transition of the voltage below a first threshold voltage level (figure 1B, part voltage at right node of 102)  (figure 3, part voltage at right node of 202) (paragraph [0021]; a monitoring hardware 120 monitors the voltage and or power provided to system load 104 to determine if the voltage droops below the predetermined level (or the power goes above the battery capability). In one embodiment, voltage monitoring hardware 120 monitors the voltage being supplied by battery 103 to system load 104 and energy storage 106 (e.g., a capacitor) coupled to voltage monitoring hardware 120 supplements the supply of power to system load 104 when the voltage supplied to system load 104 by battery 103, as monitored by voltage monitoring hardware 120, drops below a first threshold voltage level, which is above a minimum voltage level associated with system load 104… the voltage monitoring can be done by the charger controller, which is also tasked with asserting a signal when the voltage droops below a predetermined level); and based on the signal (figure 1B, part signal from 120 to 105), to (figure 1B, part 102) (figure 3, part 202) to maintain the voltage in a range of voltage levels (figure 1B, part voltage at right node of 102)  (figure 3, part voltage at right node of 202)(paragraph [0020]; energy storage 106 supplements power to system load 104 to maintain the voltage being supplied to system load 104 above the minimum voltage level. This may occur when the voltage provided by battery 103 droops below a predetermined voltage level. The predetermined voltage level may be a threshold voltage level that is set above the minimum voltage level of the system. In such a case, when the voltage droops below the threshold voltage level, energy storage 106 is used by the charger to generate the power to supplement the power provided by battery 103 to system load 104; Therefore, when the voltage provided by battery 103 droops below a predetermined voltage level, the buck-boost charger 202 is triggered to supplement the battery 103 voltage with the voltage of the capacitor 106 to maintain the voltage at a range generated between predetermined voltage level and the minimum voltage level of the system), wherein a portion of the range (paragraph [0020]; portion of the range generated between predetermined voltage level and the minimum voltage level of the system) is between the first threshold voltage level (paragraph [0020]; the predetermined voltage level may be a threshold voltage level) and a second voltage level (paragraph [0020]; the minimum voltage level of the system), wherein the second voltage level is based on a minimum voltage requirement of a load (figure 1B, part 104)  (figure 3, part 205) (paragraph [0020]; the minimum voltage level of the system);  and a display device (figure 6, part  coupled to the IC chip (figure 6, part 620) (figure 3, part chip between 201 to 205), the display device to display an image (figure 6, part 640)  based on a signal communicated with the IC chip (figure 6, part 620) (figure 3, part chip between 201 to 205) (paragraph [0069]; chipset 620 is operable to communicate with processor 610, 605, display device 640, and other devices 672, 676, 674, 660, 662, 664, 666, 677, etc).
Regarding claim 20, claim 8 has the same limitations, based on this is rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 10-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Uan-Zo-li et al. (US 2018/0278053), hereinafter Uan.
Regarding claim 2, Uan discloses everything claimed as applied above (see claim 1). Further, Uan discloses (see figures 1-6) a difference between the first threshold voltage level and a minimum voltage level of the range (paragraph [0020]; difference between the predetermined voltage level [first threshold voltage level] and the minimum voltage level of the system [minimum voltage level]) and a difference between the first threshold voltage level and the second voltage level (paragraph [0020]; difference between the predetermined voltage level [first threshold voltage level] and the minimum voltage level of the system, wherein the minimum voltage level is equal to second voltage . However, Uan does not expressly disclose a difference between the first threshold voltage level and a minimum voltage level of the range is at least 10% of a difference between the first threshold voltage level and the second voltage level.
	It would have been obvious matter of design choice to one having ordinary skill in the art before the effective filling date of the claimed invention to configure a difference between the first threshold voltage level and a minimum voltage level of the range and a difference between the first threshold voltage level and the second voltage level in Uan that meet with a difference between the first threshold voltage level and a minimum voltage level of the range is at least 10% of a difference between the first threshold voltage level and the second voltage level, in order to provides more accurate protection to the circuit based on the design requirements. Additional, the invention would perform equally well with the control as taught by Uan (paragraph [0015]; the values on another system can be lower of higher dependent on the system design and the battery configuration). Furthermore, the Application presented multiples options for range of voltage levels (paragraphs [0038], [0039] and [0056]-[0059]).
Regarding claim 3, Uan discloses everything claimed as applied above (see claim 1). Further, Uan discloses (see figures 1-6) a difference between a maximum voltage level of the range and the second voltage level (paragraph [0020]; difference between the predetermined voltage level, wherein the predetermined voltage level is equal to the maximum threshold voltage level  [maximum threshold voltage level] and the minimum voltage level of the system, wherein the minimum voltage level is equal to second voltage level [second threshold voltage level]) and a difference between the first threshold voltage level and the second voltage level (paragraph [0020]; difference between the . However, Uan does not expressly disclose a difference between a maximum voltage level of the range and the second voltage level is at least 30% a difference between the first threshold voltage level and the second voltage level.
	It would have been obvious matter of design choice to one having ordinary skill in the art before the effective filling date of the claimed invention to configure a difference between a maximum voltage level of the range and the second voltage level and a difference between the first threshold voltage level and the second voltage level in Uan that meet with a difference between a maximum voltage level of the range and the second voltage level is at least 30% a difference between the first threshold voltage level and the second voltage level, in order to provides more accurate protection to the circuit based on the design requirements. Additional, the invention would perform equally well with the control as taught by Uan (paragraph [0015]; the values on another system can be lower of higher dependent on the system design and the battery configuration). Furthermore, the Application presented multiples options for range of voltage levels (paragraphs [0038], [0039] and [0056]-[0059]).
Regarding claim 4, Uan discloses everything claimed as applied above (see claim 1). Further, Uan discloses (see figures 1-6) a difference between the first threshold voltage level and a maximum voltage level of the range (paragraph [0020]; difference between the predetermined voltage level [first threshold voltage level] and the predetermined voltage level, wherein the predetermined voltage level is equal to the maximum threshold voltage level [maximum threshold voltage level]) and a difference between the first threshold voltage level and (paragraph [0020]; difference between the predetermined voltage level [first threshold voltage level] and the minimum voltage level of the system, wherein the minimum voltage level is equal to second voltage level [second threshold voltage level])). However, Uan does not expressly disclose a difference between the first threshold voltage level and a maximum voltage level of the range is at least 10% of a difference between the first threshold voltage level and the second voltage level.
	It would have been obvious matter of design choice to one having ordinary skill in the art before the effective filling date of the claimed invention to configure a difference between the first threshold voltage level and a maximum voltage level of the range and a difference between the first threshold voltage level and the second voltage level in Uan that meet with a difference between the first threshold voltage level and a maximum voltage level of the range is at least 10% of a difference between the first threshold voltage level and the second voltage level, in order to provides more accurate protection to the circuit based on the design requirements. Additional, the invention would perform equally well with the control as taught by Uan (paragraph [0015]; the values on another system can be lower of higher dependent on the system design and the battery configuration). Furthermore, the Application presented multiples options for range of voltage levels (paragraphs [0038], [0039] and [0056]-[0059]).
Regarding claim 5, Uan discloses everything claimed as applied above (see claim 1). Further, Uan discloses (see figures 1-6) a difference between a maximum voltage level of the range and the second voltage level (paragraph [0020]; difference between the predetermined voltage level, wherein the predetermined voltage level is equal to the maximum threshold voltage level [maximum threshold voltage level] and the minimum voltage level of the system, wherein and a difference between the first threshold voltage level and the second voltage level (paragraph [0020]; difference between the predetermined voltage level [first threshold voltage level] and the minimum voltage level of the system, wherein the minimum voltage level is equal to second voltage level [second threshold voltage level]). However, Uan does not expressly disclose a difference between a maximum voltage level of the range and the second voltage level is less than 20% of a difference between the first threshold voltage level and the second voltage level.
	It would have been obvious matter of design choice to one having ordinary skill in the art before the effective filling date of the claimed invention to configure a difference between a maximum voltage level of the range and the second voltage level and a difference between the first threshold voltage level and the second voltage level in Uan that meet with a difference between a maximum voltage level of the range and the second voltage level is less than 20% of a difference between the first threshold voltage level and the second voltage level, in order to provides more accurate protection to the circuit based on the design requirements. Additional, the invention would perform equally well with the control as taught by Uan (paragraph [0015]; the values on another system can be lower of higher dependent on the system design and the battery configuration). Furthermore, the Application presented multiples options for range of voltage levels (paragraphs [0038], [0039] and [0056]-[0059]).
Regarding claim 10, claim 2 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Regarding claim 11, claim 3 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.

Regarding claim 16, claim 2 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 17, claim 3 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 18, claim 5 has the same limitations, based on this is rejected for the same reasons.
Claims 6, 7, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Uan-Zo-li et al. (US 2018/0278053), hereinafter Uan, in view of Lim et al. (US 2016/0246316), hereinafter Lim.
Regarding claim 6, Uan discloses everything claimed as applied above (see claim 1). Further, Uan discloses (see figures 1-6) the circuitry (figure 1B, parts 105 and 120) further to change the first threshold voltage level (paragraph [0050]; the critical voltage level [the predetermined voltage level may be a threshold voltage level] of the system voltages when the protection is activated can be adjusted by the system Embedded Controller or the Fuel Gauge or the SOC. The adjustment can be made based on the battery state of charge, peak power projections of the SOC or the rest of the platform, system impedance or changes in system input decoupling, minimum system voltage, etc). However, Uan does not expressly disclose the circuitry further to detect a change to the first threshold voltage level, wherein the circuitry is to detect the transition further based on the change.
Lim teaches (see figures 1-5) the circuitry (figure 5, part 201) further to detect (figure 5, part through 215) a change to the threshold voltage level (figure , wherein the circuitry (figure 5, part 201) is to detect the transition further based on the change (figure 5, part 215) (paragraph [0021]; the adapter voltage detect and threshold circuit 215).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the circuitry of Uan with the detection features as taught Lin and obtain the circuitry further to detect a change to the first threshold voltage level, wherein the circuitry is to detect the transition further based on the change, because it provides more efficient and accurate control. 
Regarding claim 7, Uan discloses everything claimed as applied above (see claim 1). Further, Uan discloses (see figures 1-6) the circuitry (figure 1B, parts 105 and 120) is further to: receive a signal which indicates a transition (figure 1B, part signal from 120 to 105; indicates the transition when system load 205 starts drawing sufficiently high power); and based on the signal (figure 1B, part signal from 120 to 105), to generate a control signal (figure 1B, part signal from 120 to 105; Prochot# signal) to throttle an operation of a processor (paragraph [0034]; when system load 205 starts drawing sufficiently high power for sufficiently long time… the battery controller also asserts a Prochot# signal to instruct the CPU of system load 104 to reduce its power consumption (e.g., enter a low power mode or other reduced power consumption state)). However, Uan does not expressly receive a second signal which indicates a transition of another voltage, at the first node, below a second threshold voltage level.
Lim teaches (see figures 1-5) the circuitry (figure 5, part 201) is further to: receive a second signal which indicates a transition of another voltage (figure 5, part input VADP at 213), at the first node (figure 5, part 107 node), below a second (figures 4 and 5, part VADP below UVTH at t15); and based on the second signal (figure 5, part input VADP at 213), to generate a control signal (figure 5, part UV at 213).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the circuitry of Uan with the under voltage detection features as taught Lin and obtain the circuitry is further to: receive a second signal which indicates a transition of another voltage, at the first node, below a second threshold voltage level; and based on the second signal, to generate a control signal to throttle an operation of a processor, because it provides more accurate under-voltage detection to obtain an efficient control.
Regarding claim 13, claim 7 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Regarding claim 19 claim 7 has the same limitations, based on this is rejected for the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
/C.O.R. /
Examiner, Art Unit 2839

	
	




	/THIENVU V TRAN/                                                                Supervisory Patent Examiner, Art Unit 2839